Case: 2:20-cv-02129-EAS-CMV Doc #: 49 Filed: 05/21/20 Page: 1 of 9 PAGEID #: 699




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




 CHAD THOMPSON, et al.,

        Plaintiffs,                                     Case No. 20 CV 02129

and

 OHIOANS FOR SECURE AND FAIR                            Judge Edmund A. Sargus Jr.
 ELECTIONS, et al.,
                                                        Magistrate Judge Chelsey M. Vascura
         Plaintiff-Intervenors,

 v.

 RICHARD DEWINE, ET AL.,

         Defendants.




         OPPOSITION OF INTERVENING PLAINTIFFS OHIOANS FOR SECURE AND
      FAIR ELECTIONS ET AL. TO DEFENDANTS’ MOTION FOR STAY PENDING
                                  APPEAL

        Intervenors Ohioans for Secure and Fair Elections, Darlene L. English, Laura A. Gold,

Hasan Kwame Jeffries, Isabel C. Robertson, Ebony Speakes-Hall, Paul Moke, Andre

Washington, Scott A. Campbell, and Susan G. Ziegler (together, “OSFE”) submit the following

Opposition Memorandum to Defendants’ Motion for a Stay Pending Appeal.

                                      INTRODUCTION

        None of the factors used by courts in granting stay favor Defendants. The only

immediate action required of Defendants as to OSFE, is to meet and confer with Intervenors on


                                                   1
Case: 2:20-cv-02129-EAS-CMV Doc #: 49 Filed: 05/21/20 Page: 2 of 9 PAGEID #: 700




“technical or security issues to the on-line signature collection plans,” and report back to the

Court. Having already agreed to engage in such discussion, Defendants cannot possibly claim

that by having this discussion they would be irreparably harmed. Any other immediate actions to

be taken pursuant to the Court’s order would be those voluntarily taken by OSFE, including

retaining the online vendor, setting up the online signature collection system, and beginning

online signature gathering. It is imperative that OSFE be free to begin this process now given

the approaching deadline for signature competition in the Court’s order. Accordingly, the

balance of equities weighs heavily in favor of denying the stay. Trump v. Int’l Refugee

Assistance Project, 137 S. Ct. 2080, 2087 (2017). This Court should, therefore, deny

Defendants’ Motion for Stay Pending Appeal.

                                          ARGUMENT

I.     STANDARD OF REVIEW

        “On a motion to stay pending appeal, district courts balance the following factors: (1) the

likelihood that the party seeking the stay will prevail on appeal; (2) whether denial of a stay

would irreparably harm the moving party; (3) whether the stay will harm others; and (4) the

public interest in granting the stay.” 1 Capital One Bank (USA) N.A. v. Jones, 710 F. Supp. 2d

634, 636 (N.D. Ohio 2010); see Nken v. Holder, 556 U.S. 418, 434 (2009). These “interrelated”

factors “must be balanced together,” Michigan Coal. of Radioactive Material Users, Inc. v.

Griepentrog, 945 F.2d 150, 153 (6th Cir. 1991), and “[t]he party requesting a stay bears the



       1
          These factors are the same as the factors for the issuance of a preliminary injunction and
this Court has ruled that they weigh in favor of Plaintiffs and Intervenors. See generally ECF 44;
see also Michigan Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153
(6th Cir. 1991) (“ the factors to be considered are the same for both a preliminary injunction and
a stay pending appeal”).


                                                     2
Case: 2:20-cv-02129-EAS-CMV Doc #: 49 Filed: 05/21/20 Page: 3 of 9 PAGEID #: 701




burden of showing that the circumstances justify an exercise of [the Court’s] discretion.” Nken,

556 U.S. at 433–34. Because a stay “is an ‘intrusion into the ordinary processes of

administration and judicial review,’” it is never issued as a matter of right, even if irreparable

injury may result. Id. at 427 (citations omitted).

       A.   DEFENDANTS ARE UNLIKELY TO SUCCEED ON THE MERITS OF
       THEIR APPEAL

       Despite Defendants’ repeated invocations that Plaintiffs and Intervenors do not have a

First Amendment Right to initiative petition, the Sixth Circuit binding precedent is clear: “that

although the Constitution does not require a state to create an initiative procedure, if it creates

such a procedure, the state cannot place restrictions on its use that violate the federal

Constitution[.]” Taxpayers United for Assessment Cuts v. Austin, 994 F.2d 291, 295 (6th Cir.

1993). As found by this Court, the Sixth Circuit has repeatedly used the Anderson-Burdick test

to determine whether the First Amendment right to initiative petition has been violated. See

generally ECF 44; see also Schmitt v. LaRose, 933 F.3d 628, 644 (6th Cir. 2019); Comm. to

Impose Term Limits on Ohio Sup. Ct. & to Preclude Special Legal Status for Members & Emps.

of Ohio Gen. Assembly v. Ohio Ballot Bd., 885 F.3d 443, 448 (6th Cir. 2018). Given this clear

precedent Defendants cannot meet their burden of demonstrating “at a minimum, ‘serious

questions going to the merits.’” A. Philip Randolph Inst. v. Husted, 907 F.3d 913, 919 (6th Cir.

2018) (quoting Michigan Coal. of Radioactive Material Users, Inc., 945 F.2d at 153–54).

       Under the Anderson-Burdick framework, “[w]hen a state promulgates a regulation which

imposes a ‘severe’ burden on individuals’ rights, that regulation will only be upheld if it is

‘narrowly drawn to advance a state interest of compelling importance’” Esshaki v. Whitmer,

No. 2:20-CV-10831-TGB, 2020 WL 1910154, at *4 (E.D. Mich. Apr. 20, 2020). “The analysis

requiring that a state law be narrowly tailored to accomplish a compelling state interest is known

                                                      3
Case: 2:20-cv-02129-EAS-CMV Doc #: 49 Filed: 05/21/20 Page: 4 of 9 PAGEID #: 702




as the “strict scrutiny” test.” Id. “The hallmark of a severe burden is exclusion or virtual

exclusion from the ballot.” Schmitt, 933 F.3d at 639 (quoting Libertarian Party of Ky. v. Grimes,

835 F.3d 570, 574 (6th Cir. 2016).) 2 In Esshaki, the only case in the Sixth Circuit to address

ballot access rights during the coronavirus pandemic, the district court held “that the

unprecedented—though understandably necessary—restrictions imposed on daily life by the

Stay-at-Home Order, when combined with the ballot access requirements of Sections 168.133

and 168.544f, have created a severe burden on Plaintiff’s exercise of his free speech and free

association rights under the First Amendment[.]” 2020 WL 1910154, at *6. Other courts have

also found that under these circumstances, plaintiffs face a severe burden. Goldstein v. Sec’y of

Commonwealth, 484 Mass. 516, 526 (2020) (holding that the minimum signature requirement,

though modest in “ordinary times,” is “severe burden” in light of the pandemic); see also

Libertarian Party of Ill. v. Pritzker, No. 20-CV-2112, 2020 WL 1951687, at *4 (N.D. Ill. Apr.

23, 2020) (finding that the ballot access requirements are a “nearly insurmountable hurdle” in

light of the pandemic). Defendants do not attempt to argue in their moving papers that they can

survive strict scrutiny, but as the Court found its order, the current ballot regime is not narrowly

tailored to meet a compelling state interest in light of the coronavirus. ECF 44 at 28–31.

       B.      Defendants Will Suffer No Irreparable Harm if a Stay is Denied

       Defendants utterly fail to demonstrate that they will suffer any injury, much less any

irreparable injury, if there is no stay. In order to meet their burden Defendants must support their

application with “some evidence” that the harm is “certain and immediate rather than speculative



       2
          In Schmitt v. LaRose, the Sixth Circuit did not apply strict scrutiny because it found that
“Plaintiffs demand and the mandamus review provided by the Ohio Supreme Court, “ was not it
“significant enough to result in ‘virtual exclusion’ from the ballot.” Schmitt v. LaRose, 933 F.3d
628, 640 (6th Cir. 2019). Because, in that instance, the citizens “are able to seek timely redress”
the restriction was not “severe.” Id.
                                                      4
Case: 2:20-cv-02129-EAS-CMV Doc #: 49 Filed: 05/21/20 Page: 5 of 9 PAGEID #: 703




or theoretical.” Michigan Coal. of Radioactive Material Users, Inc., 945 F.2d at 154. The lack

of irreparable injury is fatal to their motion for a stay. As the Supreme Court has held, “[a]n

applicant’s likelihood of success on the merits need not be considered . . . if the applicant fails to

show irreparable injury from the denial of the stay.” Ruckelshaus v. Monsanto Co., 463 U.S.

1315, 1317 (1983); see also Nken v. Holder, 556 U.S. 418, 438–39 (2009) (citing Ruckelshaus).

       Other than to meet and confer and “submit findings” on the meeting to the Court, the

relief ordered by this Court does not require the Defendants to do anything to accommodate

intervenor OSFE until July 31, 2020, on which date the Secretary is required to accept any

electronically-gathered signatures that OSFE may submit to him. Defendants’ emergency appeal

will have been resolved by that point, well before any operative deadline. Not having been

ordered to do or refrain from doing anything at all during the pendency of their emergency

appeal, Defendants simply have no need for a stay.

       Even once July 31, 2020 arrives, Defendants have failed to meet their burden of

demonstrating that the acceptance of electronic signatures on that date would result in harm.

Given recent statements by the Secretary in favor of moving Ohio’s absentee ballot system to an

electronic process, it is hard to fathom how OSFE’s collection and processing of electronic

petitions with the last four digits of social security numbers could result in harm to Defendants.

See Darrel Rowland & Rick Rouan, After a Problem-Plagued Primary, Ohio Leaders Disagree

About November Plan, Columbus Dispatch (April 28, 2020, 7:50 PM),

https://www.dispatch.com/news/20200428/after-problem-plagued-primary-ohio-leaders-

disagree-about-november-election-plan (“‘It just does not meet expectations in the year 2020 to

require people to print a form and to put a wet ink signature on a dead tree piece of paper to fold

it up, root through their junk drawer to find a stamp and mail it to their board of elections,’ he



                                                      5
Case: 2:20-cv-02129-EAS-CMV Doc #: 49 Filed: 05/21/20 Page: 6 of 9 PAGEID #: 704




said. ‘That is from the last century and needs to be replaced with a modern, online absentee

request system.’” OSFE agrees.).

          C.     OSFE Will Suffer Irreparable Harm if a Stay is Issued

          The harm to a nonmoving party need not be irreparable—merely “substantial”—to defeat

a motion to stay. See, e.g., Hosp. Auth. of Metro. Gov’t of Nashville & Davidson Cty. v.

Momenta Pharm., Inc., No. 3:15-CV-01100, 2019 WL 5305506, at *3 (M.D. Tenn. Oct. 21,

2019) (threshold met by delay of a remedy to plaintiffs).

          With or without a stay, the coronavirus will still be present across the state: OSFE will

remain unable to circulate petitions via personal encounters.

          While, likewise, with or without a stay, OSFE would be theoretically free to circulate

electronic petitions, if the Court’s order is stayed, it would chill OSFE’s efforts to engage the

public over its campaign, because the stay would engender doubt as to whether electronic

petitions would, when all is said and done, be accepted by the Secretary of State. Thus, a stay

would chill OSFE’s conversations with potential supporters. “When constitutional rights are

threatened or impaired, irreparable injury is presumed.” Obama for Am.v. Husted, 697 F.3d 423,

436 (6th Cir. 2012) (citing ACLU of Ky. v. McCreary Cty., Ky., 354 F.3d 438, 445 (6th

Cir.2003)). “The loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373–74 (1976)

(citing New York Times Co. v. United States, 403 U.S. 713 (1971)). The imposition of a stay

would therefore also set back the collection of signatures which, if and when defendants’ appeal

is denied, would be needed to place OSFE’s initiative on the ballot. Reducing the number of

precious days remaining for signature collection would be an irreparable, to say nothing of

substantial, harm to OSFE, because it could operate to prevent OSFE them from accessing the

ballot.
                                                       6
Case: 2:20-cv-02129-EAS-CMV Doc #: 49 Filed: 05/21/20 Page: 7 of 9 PAGEID #: 705




       D.      A Stay Would be Contrary to the Public Interest

       The balance of equities weigh in favor denying a stay. “Before issuing a stay, ‘[i]t is

ultimately necessary . . . to balance the equities—to explore the relative harms to applicant and

respondent, as well as the interests of the public at large.’” Trump v. Int’l Refugee Assistance

Project, 137 S. Ct. 2080, 2087 (2017) (alterations in original). “It is always in the public interest

to prevent the violation of a party’s constitutional rights.” Libertarian Party of Ohio v. Husted,

751 F.3d 403, 412 (6th Cir. 2014) (quotation omitted). “[E]lection laws [that] burden the First

Amendment rights” should be enjoined. Eu v. S.F. Cty. Democratic Central Comm., 489 U.S.

214, 233 (1989). Staying the injunction will harm the voters at large, as a stay, costing OSFE

valuable time in beginning the signature gathering process. Time is of the essence and a loss of

time will result in a severe burden on OSFE’s ballot access right. OSFE has proposed a set of

remedies that could be ordered that would not cost the state or the public any additional funds,

and would ensure the preservation of OSFE’s constitutional rights.

                                         CONCLUSION

       For the foregoing reasons, OSFE respectfully requests that this Court deny Defendants’

Motion for a Stay Pending Appeal.


May 21, 2020

                                                      Respectfully submitted,

                                                      /s/ Freda J. Levenson
                                                      Freda J. Levenson (0045916)
                                                      Trial Counsel
                                                      Elizabeth Bonham (0093733)
                                                      ACLU of Ohio Foundation
                                                      4506 Chester Avenue
                                                      Cleveland, Ohio 44103
                                                      (216) 472-2220
                                                      flevenson@acluohio.org
                                                      ebonham@acluohio.org
                                                      7
Case: 2:20-cv-02129-EAS-CMV Doc #: 49 Filed: 05/21/20 Page: 8 of 9 PAGEID #: 706




                                           David J. Carey (0088787)
                                           ACLU of Ohio Foundation
                                           1108 City Park Avenue, Suite 203
                                           Columbus, Ohio 43206
                                           (614) 586-1972
                                           dcarey@acluohio.org

                                           T. Alora Thomas-Lundborg*
                                           Dale Ho*
                                           American Civil Liberties Union
                                           125 Broad Street
                                           New York, NY 10004
                                           Tel: 212-519-7866
                                           Tel: 212-549-2693
                                           athomas@aclu.org
                                           dale.ho@aclu.org
                                           *Pro Hac Vice Forthcoming

                                           Attorneys for Intervening Plaintiffs




                                          8
Case: 2:20-cv-02129-EAS-CMV Doc #: 49 Filed: 05/21/20 Page: 9 of 9 PAGEID #: 707




                                CERTIFICATE OF SERVICE

               I hereby certify that on May 21, 2020, I filed a copy of the foregoing Response

using the Court’s Electronic Filing System, and that counsel for all parties received electronic

notice through that system.

                                                     /s/ Freda J. Levenson
                                                     Freda J. Levenson




                                                     9
